Citation Nr: 0000273	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  95-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin cancer secondary 
to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim.

This case was previously before the Board in July 1998, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
July 1998 remand.  Accordingly, a new remand is not required 
in order to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has not been diagnosed with squamous cell 
carcinoma of the skin or any of the other presumptive 
conditions associated with mustard gas exposure pursuant to 
VA regulations.

2.  No competent medical evidence is on file which relates 
the veteran's current skin problems to his period of active 
duty.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
skin cancer as secondary to mustard gas exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's skin was clinically evaluated as 
normal at his February 1943 induction examination.  His 
service medical records contain no complaints of or treatment 
for skin problems, or mustard gas exposure.  At his January 
1946 discharge examination, the veteran's skin was clinically 
evaluated as normal.

On file is a July 1947 VA rating sheet which noted that the 
veteran had received outpatient treatment for confluent 
vesicular lesions of the face, neck, chest, genitalia, and 
extremities.  It was stated that this disability was not 
incurred in or aggravated by the veteran's military service.  

The veteran submitted his informal claim of entitlement to 
service connection for skin cancer secondary to mustard gas 
exposure in February 1993.  At the time, the veteran reported 
that he was appointed to undergo gas training in May 1943.  
This training consisted of going through various gas chambers 
involving lewisite and mustard gas.  During the course of his 
training, the veteran reported that three drops of mustard 
gas were placed on his left arm, and that blisters 
subsequently developed in these areas.  The veteran reported 
that he has undergone various skin cancer removals, including 
the areas on his left arm where the mustard gas was placed.  
Additionally, the veteran identified his assigned military 
unit and his military serial number at the time of this 
alleged in-service exposure.

In his June 1993 formal application for compensation and 
pension, the veteran also identified the military base where 
the exposure reportedly occurred, as well as the names and 
addresses of three individuals who could confirm the in-
service exposure.  The veteran also identified Dr. Wein and 
Dr. Goldberg as the physicians who had treated his skin 
cancer.

In November 1993, Dr. Wein submitted a summary of the medical 
treatment he had provided the veteran for the period from 
April 1973 to July 1990.  Among other things, Dr. Wein 
excised a malignant melanoma in April 1973; treated the 
veteran for basal cell carcinoma in October 1979; and excised 
a lipoma of the right posterior deltoid in September 1987.  
Dr. Wein also treated the veteran for various episodes of 
keratoses and benign skin lesions.  Many of these procedures 
were confirmed by medical records from the Beth Israel 
Hospital which covered the period from April 1973 to 
September 1987.  

Medical records from Dr. Goldberg showed treatment for 
actinic keratosis from May 1991 to April 1993.

An October 1991 discharge summary was also obtained from the 
South Coast Medical Center, which showed the veteran had been 
hospitalized for bilateral pulmonary emboli.

None of the above private medical records related the 
veteran's skin problems to his period of active service.  

In an October 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
exposure to mustard gas.  The RO found that the veteran's 
service medical records were negative for any complaints, 
treatment, or findings of mustard gas exposure or any 
secondary conditions.  Additionally, the RO found that even 
though in-service mustard gas exposure had not been 
confirmed, the veteran had not been diagnosed with a 
condition recognized as secondary to mustard gas exposure.  
Specifically, the RO found that the only skin cancer 
recognized as resulting from such exposure was squamous cell 
carcinoma.  The veteran appealed this decision to the Board.

In the August 1995 Statement of the Case, the RO found that 
the veteran was not entitled to service connection for skin 
cancer as there was no evidence of in-service treatment for 
the diagnosed conditions, nor were any of these conditions on 
the list of diseases associated with mustard gas exposure.

When the case came before the Board in July 1998, it was 
remanded for the RO to invite the veteran to submit medical 
evidence showing that he suffered from one of the presumptive 
conditions associated with mustard gas exposure that are 
listed at 38 C.F.R. § 3.316, or that he had any other skin 
condition which was related to his military service, to 
include his claimed exposure to vesicant agent during such 
service.  Thereafter, if the veteran submitted any competent 
evidence suggesting a link between any current condition and 
exposure to a vesicant agent, the RO was to undertake all 
required development to verify the veteran's alleged 
participation in gas testing, including exposure to mustard 
gas, pursuant to the procedures set forth in VA Adjudication 
manual M21-1, Part III, para. 5.18 (April 1996).  
Additionally, the RO was to make a factual determination as 
to whether the veteran had full body exposure to mustard gas 
during service.  After completing any additional development 
deemed necessary, the RO was to readjudicate the veteran's 
appeal.

Following the Board's remand, the RO sent a development 
letter to the veteran later in July 1998, in accord with the 
remand directives.  The veteran responded later that same 
month by a statement in which he described the problems he 
had trying to recreate his service records.  He reported that 
he was first told that his service records were missing in 
January 1946, and that the replacement records left a lot to 
be desired.  Additionally, he identified a fellow member of 
his unit whom he said had also developed cancer.  The veteran 
also stated that his X-rays showed damage to his lungs, and 
that he had constant growths that needed to be removed.

In a November 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
skin cancer as secondary to mustard gas exposure.  The RO 
noted, among other things, that the veteran did not submit 
medical evidence of treatment for any medical condition 
related to his claimed exposure to nitrogen or sulfur 
mustard, Lewisite, or other vesicant agent, to include any 
skin condition he may have which he felt was related to 
service.  

In a December 1999 statement, the veteran's representative 
noted that the July 1947 rating sheet showed that the veteran 
had treatment on an outpatient basis for lesions of the face, 
neck, chest and extremities.  The representative further 
noted that this occurred just about one year after the 
veteran's discharge from service, which the representative 
asserted was evidence that the veteran did have a skin 
condition shortly after discharge.  Accordingly, the 
representative requested that this fact be taken into 
consideration in reaching a decision on the veteran's claim.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The Board notes that exposure to certain specified vesicant 
agents during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute non-lymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct or there is affirmative evidence that establishes 
a nonservice-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316 (1999).  
The regulation does not require the development of the 
disease within any specified time after service.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board notes that there is 
no competent medical evidence on file which diagnoses the 
veteran as having squamous cell carcinoma of the skin, or any 
of the other medical conditions listed under 38 C.F.R. 
§ 3.316.  Accordingly, the veteran is not entitled to a grant 
of service connection for skin cancer secondary to mustard 
gas exposure on a presumptive basis.  Nevertheless, he may 
still be entitled to a grant of service connection if all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

The Board finds that the veteran's claim of entitlement to 
service connection for skin cancer as secondary to mustard 
gas exposure is not well grounded.  As a general rule, the 
veteran's account of what occurred during service is presumed 
credible for the purpose of determining whether his claim is 
well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  This includes the 
veteran's account of mustard gas exposure while on active 
duty.  However, the veteran was not diagnosed with skin 
cancer during service, nor is there competent medical nexus 
evidence which relates the veteran's current skin problems to 
his period of active duty.  Without such evidence, the 
veteran's claim is not well grounded.  Caluza at 506.

The Board notes that the evidence on file, including the July 
1947 rating sheet, shows that the veteran was treated for 
vesicular lesions of the face, neck, chest, genitalia, and 
extremities, a little over a year after his discharge from 
service.  However, it was stated at that time that the 
condition was not incurred in or aggravated by the veteran's 
military service.  Further, no competent medical evidence is 
on file which relates this condition to the veteran's period 
of active duty.  To the extent that this record and the 
veteran's contentions go to continuity of symptomatology, the 
Board notes that in Voerth v. West, 13 Vet. App. 117 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that the holding in Savage does not eliminate 
the requirement of medical nexus evidence when a claimant 
alleges continuity of symptomatology.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  As indicated above, no such 
opinion is on file.

The only evidence on file to support the claim are the 
veteran's own contentions.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the 
veteran's claim is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

As an additional matter, the Board noted in the July 1998 
remand that the RO had not developed the veteran's claim of 
mustard gas exposure pursuant to the provisions of VA 
Adjudication manual M21-1, Part III, para. 5.18 (April 1996).  
However, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Therefore, the RO was under no 
obligation to comply with those provisions, and the Board 
does not have jurisdiction to order additional development in 
the instant case.

Although VA has neither the duty nor the authority to assist 
in the absence of a well-grounded claim, VA may, dependent on 
the facts of the case, have a duty to notify the veteran of 
the evidence needed to support his claim.  38 U.S.C.A. § 
5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
In the instant case, the Board finds that the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well ground 
his claim.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps, supra.


ORDER

Service connection for skin cancer secondary to mustard gas 
exposure is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

